1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
8                                     WESTERN DIVISION
9    UNITED STATES OF AMERICA,                     No. 2:18-cv-04703-JAK (KS)
10               Plaintiff,                        JUDGMENT OF FORFEITURE
11                      v.                         JS-6
12
     $24,600.00 IN U.S. CURRENCY,
13
                 Defendant.
14
15
16
17         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all right, title
18   and interest of all potential claimants, including Kenneth Thompson, Jr. and Errol P.
19   Lucas, Jr., in and to the defendant currency are forfeited to the United States of America,
20   which shall dispose of the defendant currency in the manner required by law.
21         IT IS SO ORDERED.
22
23                                              ____________________________________
     Dated: February 15, 2019
24                                              JOHN A. KRONSTADT
                                                UNITED STATES DISTRICT JUDGE
25
26
27
28
